Citation Nr: 0726918	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted from November 1, 2002, for a 
lumbosacral strain/sprain with disc herniation at L4-L5?

2.  What evaluation is warranted from November 1, 2002, for 
lumbar radiculopathy of the left lower extremity?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 
2002.

These matters come before the Board of Veterans' Appeals 
(Board) from March 2003 and August 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In March 2003, the RO granted service connection for a low 
back strain, and granted a 10 percent rating, effective from 
November 1, 2002.  The veteran expressed his disagreement 
with this decision in September 2003.  He thereafter 
perfected an appeal by the submission of a substantive appeal 
in May 2004.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
such, the Board has styled the issue as indicated on the 
title page.

In an April 2004 rating decision the RO increased the rating 
assigned to the lumbosacral "strain/sprain" to 20 percent, 
effective from November 1, 2002.  As the veteran is in 
receipt of less than the maximum schedular rating for this 
disorder, this case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The disorder was later 
recharacterized as "lumbosacral strain/sprain with disc 
herniation at L4-L5" in August 2004.  
 
In an August 2004 rating decision the RO granted service 
connection for lumbar radiculopathy of the left lower 
extremity, and a separate 10 percent rating was assigned, 
effective from November 1, 2002.  The rating assigned 
the neurological disorder is inextricably intertwined with 
the matter of entitlement to an increased rating for the 
service-connected lumbar strain/sprain with disc herniation 
at L4-L5.  Accordingly, appellate adjudication of this matter 
will take place as part of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).


REMAND

The veteran, through his representative, essentially contends 
that the evaluation assigned his lumbosacral strain/sprain 
with disc herniation at L4-L5 does not accurately reflect its 
current severity.  See VA Form 646, dated in May 2006.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

As noted, the representative in May 2006 in effect argued 
that the veteran's service-connected lumbosacral spine 
disability had become worse since he was most recently 
afforded a VA examination.  The latest VA examination took 
place in June 2004.  Hence, the veteran should be scheduled 
for a new examination.

Moreover, the Board observes that the medical findings 
included as part of the June 2004 VA orthopedic examination 
are insufficient to adequately evaluate the veteran's 
service-connected lumbosacral strain with disc herniation at 
L4-L5.  For example, the examination report did not include 
lumbar spine range of motion findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The Board does observe that a 
February 2004 VA peripheral nerves examination report did 
include lumbar spine range of motion findings.  Review of 
these findings show a worsening range of motion as compared 
to those reflected as part of a February 2003 VA orthopedic 
examination report.  In essence, the Board is of the opinion 
that the VA examinations of record are insufficient for 
rating purposes.

Evidence of record also indicates that the veteran is "being 
followed on regular basis" at the clinic located at McGuire 
Air Force Base.  See October 2004 Fort Dix primary care 
initial visit note.  Review of the voluminous evidentiary 
record reveals that while some medical treatment records from 
the McGuire Clinic are on file it is unclear that all 
pertinent records have been secured.  Further development to 
obtain those VA records is required.  38 U.S.C.A. §§ 5103, 
5103A.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain for the record 
copies of any treatment records 
pertaining to care for the veteran's 
lumbar spine at the Philadelphia VA 
Medical Center, as well as the McGuire 
Air Force Base Medical Clinic,  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
severity of the appellant's lumbosacral 
strain with disc herniation at L4-L5.  
All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In accordance with the latest 
AMIE worksheets for rating a lumbosacral 
strain the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any service-connected lower back 
disability.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of any 
pain.  The physician must express an 
opinion whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

The examiner should specifically also 
indicate whether neurological impairment 
associated with the service-connected 
lumbar radiculopathy of the left lower 
extremity is manifested by symptomatology 
reflective of either mild, moderate, or 
severe incomplete paralysis of either or 
both the sciatic or external popliteal 
nerve.  See 38 C.F.R. § 4.124a.  The 
rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to and reviewed by 
the examiner.  


 
3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any part, the veteran 
and his representative should be provided 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

